PER CURIAM.
We have for consideration the motion of appellees, plaintiffs below, to set aside the automatic stay, provided by Rule 5.12, Florida Appellate Rule, 32 F.S.A.
Upon sworn complaint, the trial court entered an order on July 20, 1973, requiring- appellants to return to the collective bargaining table. The trial court denied an oral motion for stay of this order pending appeal. Thereupon, Dade County School Board appealed within a sufficient time to invoke the automatic stay provision of Rule 5.12, Florida Appellate Rule. The motion under consideration was then filed by ap-pellees.
We have heard argument of counsel. The motion to set aside the automatic stay is granted with the condition that appellees may bargain collectively only for those teachers who have designated appellees as their bargaining agent. No rehearing will be allowed.
It is so ordered.
CARLTON, C. J., and ROBERTS, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.